The opinion of the court was delivered by
Horton, C. J.:
The objections to the constitutionality of chapter 110, Laws of 1883, are not tenable, and are disposed of in Comm’rs of Norton County v. Shoemaker, 27 Kas. 77.
It is further insisted, however, that said act of 1883 is not controlling as to the salaries of the plaintiffs, because it is retroactive in its character, and is in conflict with § 10, art. 1, of the constitution of the United States inhibiting the state from passing a law impairing the obligation of contracts. The argument is, that the election and qualification of a county officer is a contract entitling him to his compensation for his services during the term for which he is elected, and that the legislature is prohibited from making a law to diminish the salary of an officer elected and qualified before its passage, *162and therefore that the act of 1883 cannot affect the salaries of the plaintiffs, who were elected and qualified as officers prior to the passage of said act.
It is claimed that if the legislature wishes to reduce the salary of an officer, a law passed for that purpose can only take effect at the beginning of the next term of the office after the passage of such an act. In all of this, counsel is mistaken. The apt in question took effect on March 4, 1883. It is prospective in its character, and not retroactive in any manner. It operates in the future, and not in the past. It did not diminish the fees of any officer earned prior to the time that it took effect. The county board paid to the plaintiffs their salaries up to March 4, 1883, in accordance with the law in force at the time they were elected and qualified. After March 4, 1883, the compensation of the plaintiffs allowed to them was as provided for by the act of 1883.
Public offices in this state are mere agencies for the benefit of the people — not contracts on their part with the officeholder for his benefit. Therefore there is no contract, express or implied, between a public officer and the state or county whose agent he is. Office-holders have no agreement or contract that they shall receive any particular compensation for the term they hold office. Their terms are fixed with the view to public utility and convenience, and not for the purpose of granting the emoluments or salary during any fixed period to the office-holder. The legislature may exercise its control by increasing or diminishing the salary or emoluments of an office, except in those special cases in which the constitution has forbidden its exercise. (State Const., art. 3, § 13.) Except in those special cases, the legislature has the absolute power over the compensation of all public officers. Therefore there was no contract, express or implied, between the plaintiffs and Bush county or the state of Kansas regarding the compensation of their officers, and the plaintiffs had no property in the future compensation attached to them. ( Connell v. Mayor of the City of New York, 5 N. Y. 285; Farwell v. City *163of Rockland, 62 Me. 296; The State v. Davis, 44 Mo. 129; Hyde v. The State, 52 Miss. 665.)
The judgment of the district court must be affirmed.
All the Justices concurring.